 1   Darrell Thompson, Esq. (SBN 150925)                              JS-6
 2   dtlaw5@gmail.com
     Attorneys for Plaintiffs
 3
     Norman Johnson, Jr. and Julia Johnson
 4   9350 Wilshire Boulevard, Suite 203
     Beverly Hills, California 90212
 5
     Telephone (818) 753-2350
 6

 7
                           UNITED STATES DISTRICT COURT
 8

 9                        CENTRAL DISTRICT OF CALIFORNIA
10
     NORMAN JOHNSON, JR. an                       CASE NO.: 2:18-cv-5855 RGK (AGR)
11   individual; and JULIA JOHNSON, an
12   individual.
                                                  ORDER GRANTING STIPULATION
13                           Plaintiffs,          OF DISMISSAL WITH PREJUDICE
14
     vs.
15
                                       HONORABLE R. GARY KLAUSNER
16
     GOLD FOREVER MUSIC, INC.,
     UNIVERSAL MUSIC GROUP, INC.; Action Filed: July 3, 2018
17   and EDWARD J. HOLLAND, JR. et al, Pretrial Conference: September 30,
18   an individual.                    2019
                                       Trial Date: October 15, 2019
19                    Defendants.
20

21

22
     IT IS HEREBY ORDERED, pursuant to Federal Rules of Civil Procedure 41(a)(1)
23
     and 41(a)(2) that Defendants Gold Forever Music, Inc., Edward J. Holland, Jr., and
24   Songs of Universal, Inc. and Universal Music Corp. (both erroneously sued as
25
     “Universal Music Publishing Group, Inc.” or “Universal Music Group, Inc.”) are
     dismissed with prejudice from Plaintiff’s Complaint, and that the above-captioned
26   action is hereby dismissed in its entirety with prejudice. The parties agree this
27   court shall retain jurisdiction in this matter to enforce the terms of their individual
     settlement agreements. This dismissal with prejudice pertains to all claims
28
                         JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE - 1
                                   CASE NO. 2:18-CV-5855-RGK (AGRX)
 1   asserted in the action against all defendants, with each party bearing its own
 2   attorney’s fees and costs.
 3
     IT IS SO ORDERED.
 4

 5
     Dated: September 27, 2019
 6

 7

 8                                                   ____________________________
 9                                                   Hon. R. Gary Klausner
                                                     United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                         JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE - 2
                                   CASE NO. 2:18-CV-5855-RGK (AGRX)
